/V7//5
                                                     IN    THE

                                  COURT       OF    CRIMINAL         APPEALS                         IGINAL
                                                   OF     TEXAS




                           PETITION          FOR    DISCRETIONARY          REl'IEbJ

                                             WITH    A    PETITION

                                                                                       «8£gH©JS,
VINCENT PASCO,
                                                                                            DEC 02
      Appellant      pro    se

  V.                                                                                  ^belAcosta,Cterk
THE    STATE      OF TEXAS,
      Appellee

                                                                                                  FILED iN
                                 Trial        Case      No.    F-1259DD1-Y
                                                                                        COURT OF CRIMINAL APPEALS
                                 On    Appeal       From The         Criminal
                                 District          Court       No.   7
                                 Dallas       County        Texas
                                 C0A    No:    05-14-D0413-CR
                                                                                              Abel Acosta, Clerk
                                 In    the    Honorable          Dudge
                                              MIKE       SHIPES


                                                           C


Parties:

Vincent Pasco,         #192D73B                                          The   State   Of    Texas
Conn ally Unit
B99    FM   632
Kenedy,      TX     78119




ORAL    ARGUMENTS      REQUESTED




                                                          Page 1 of 13
                                         TABLE    OF    CONTENTS
                                                                     PAGE

Parties                                                              3
Index    of   Authorities

Statement       of      the    Case

Issues    Presented:

   Point      of       Error    Number    One
\louiDid the Court Df Appeals abuse its
    discretion by claiming the appelant
   did    not      show       the   evidence     to    be
   legally insufficient in order to
   sustain         a    conviction?                                  H_d
   Point      of       Error    Number    Two:
   Did the Court of Appeals err by denying
   the ground that the Court erred by
   informing the jury about good conduct time-                       /*yj
   Poin t of Error              Number   Three:
   Did the Court of Appeals err by denying
   the ground that the Trial Court did have
   jurisdiction to hear the instant case
   without a transferred order*                                      JS_
Prayer
                                                                     JL
Certificate            of   Service
                                                                     11.
Inmate   Unsworn            Declaration                              15




                                                      Page 2 of 13
                                     INDEX   OF   AUTHORITIES
                                                                 PAGE

Jackson        v.    Virginia

Fisher       v.     State

Narvaiz        v.    State

Guevara        v.    State                                       s
Matson       v.     State                                         s
Robertson           v.   State

Timothy Scott v.             State                               7
Dues    v.     State                                             ?
King    v . State                                                r
Lazano       v.     Lozano

Louis    v.       State
                                                                 t
Urbano       v.     State

Murray       v.     State

Navarro        v.    State

Moore    v.       State
                                                                 x
Wilson       v.     State                                         9
Drovio       v.     State
                                                                 1
Almanza        v.    State                                       10_
Rogers       v.     State

Daniell        v.    State
                                                                 ML
Hoang    v.       State

Ex   parte        Seidel                                         JA
Heath    v.       State                                          JA
Marin    v.       State                                          ZZ
Mills    v .      State                                          12
Garcia       v.     State

Wynn    v.     State




                                                  Page 3 of 13
                                         STATEMENT QF THE        CASE

             Appellant was charged with murder by                     an   indictment on or

     about the 27th of July               A.D.    2012.   (CR p.10).       The indictment

     includes a second paragraph alleging the existence of a prior

     felony conviction.             (CR p.10).        Appellant pled not guilty to the

     indictment before the selected jury.                     (RR Vol.3,      p.7).    The jury

     found appellant guilty of the indicted offense. (RR Vol.4, p.114).

     The    jury found the enhancement paragraph true and                       set sentence at

     life in prison.          (RR Vol.4,         p .141 ) .   Appellant's appeal was        affirm

     ed    on October 26,         2015,    from the Fifth        District Court of        Appeals

     in    Dallas,       Texas.

     Point    of    Error    Number      One:


Viou) Dicl tne CoLJI"t Qf Appeals abuse its discretion by claiming the
     appellant did not show the                  evidence to be legally insufficient

     in    order    to    sustain    a   conviction?


             Appellant humbly submits that the evidence is legally in

     sufficient to sustain appellant's conviction.                           When conducting

     a legal sufficiency review,                  the court assesses the evidence "in

     the light most favorable to the prosecution" and must ask, whether

     "any rational trier of fact could have found the essential elements

     of the crime beyond a reasonable doubt".                         Jackson v.      Virginia, 44 3
U.S. 307,    318-19 (1979).             "If based on all        the evidence,     a reason

     able doubt of the defendant's guilt,                      due    process requires that

     the court reverse and order a judgment of acquittal."                              Fisher,   851

     SU2d at        302 (quoting Narvaiz v. State, 840 SU2d 415, 423 (Tex.

     Crim.App. 1992); see also Guevara v. State, 152 SU3d 45, 49 (Tex.
     Crim.App. 2004).             The legal sufficiency of the evidence is a




                                                       Page 4 of 13
question        of     law.     Matson          v.    State,    819    Sw2d       B39,    B46    (Tex.Crim.

App.     1991);        Robertson v. State, 16 S.W.3d 156, 165             (Tex.App - Austin

2000 pet.         ref'd).

2ina     Shaw's testimony

         The    Court     of    Appeals          claims       that    appellant          "confessed          the

murder" to           Zina Shaw in a phone call shortly after the murder of

Brown.      "A 'confession'            is       generally regarded as an                   acknowledgement

of all facts necessary                     to    constitute          guilt of       the crime          at    issue."

41   George       E.    Dix & Robert             0.    Dawson,       Criminal       Practice       and       Proced

ure § 13.02 (2nd ed. 2001).                            In Shaw's testimony she asked appell

ant,     "Was     that    you       running          across    the    freeway?".           Shaw then             stated

that     "Appellant was mumbling                       and did       not reply to          her    question".

(RR Vol.3,           p.279).         Shaw testified that she began the                            conversation

by   asking       "Why would          you       put    yourself       in    a situation          like this?".

Shaw said appellant responded by                              saying       "It was       either me          or    him.

They tried to            hoe me."           (RR Vol       3,    p.279).           These    statements

recalled        by     Shaw    did    not       supply    the    who,       where,       when,    or    how       of

the murder offense charged                           against appellant.                 Shaw's    testimony

merely      provides          information             describing       a    quote,       "either'me          or    him"

situation and clearly,                     in    the    instant matter             that is       not the          case.

(Id) .

Shannon        Liright    testimony

         Included        in    the    evidence          relied       upon    is    Shannon       Wright's

testimony         inferring          that       appellant       and    Brown       were    the    only       ones

in   the    apartment          at    the    time       Brown    was    shot with          a firearm.              How

ever,      when      viewing the evidence shows that:                             (1)    Banks    and his

people had motive in                  killing          Brown,    (2)       Banks had a gun,             (3)       Banks


                                                          Page 5 of 13
attended, the            drug house      numerous        times       on    the   day    of the murder,

(4)    the    apartment had           a front     door        and    a bock      door,    was    access

ible to       Banks       and his     people,      (5)    there was          a spacious time gap

ample enough             for Banks     and his      people          to    enter the back door            in-

between the time Wright stepped out of the                                  apartment and the            time

Wright heard             "rambling"      and    "gunshots",              there   also    being    a sign

ificant time             gap   in-between the        time       Wright stepped out of               the

apartment and the time Wright finally kicked the door in,                                          this,

giving       the    perpetrator        plenty      of time          to    flee    the   scene    unnoticed,

and    (6)    the    firearm that         killed     Brown          was    not    discovered.       It

could not be             distinguished         whether the           bullets were         fired from one

or    more    than       one   gun.    According         to    Wright's          testimony,      Banks

told Wright and Brown,                 "I'm going to            tell you like            this,    the people

I mess with,             they ain't too happy that this dope came up missing."

(RR Vol.3,          p.41-43,      77).     Wright said that "Banks was more upset

than anyone else and he believed Banks was the one                                       behind    'Man'

being shot".             (RR Vol.3,      p.7B).       Wright stated that                 "Banks was the

main person causing difficulty".                         (RR Vol.          3, p.76) .      Wright testi

fied    "Banks was bickering               about missing                 drugs throughout the day".

(RR Vol.3,          p.78).       Wright "said that "Banks left quite a few                           times

on the day of the murder."                     (RR Vol .3 , p.. B3) .             Wright stated that

"appellant was a quiet person and was not arguing about the missing

drugs".       (RR Vol.3,. p.. 76).             Wr ight"-'.indicated that him and appellant

had    a mutual relationship describing appellant as someone who,                                          if

there was a problem, would talk about it and then figure it out.

(RR Vol.3,          p.76).       And finally,         Ms. Thomas (a firearm and toolmark

examiner)          was    unable to determine whether the bullets were fired

from one or more than one gun.                      (RR Vol.3,             p.245-46).


                                                Page 6 of 13
        In    Wright's       testimony         he    sits    outside       the    front          door    for       a

minute       and smokes a cigarette,                  then hears          the    door close,             then

hears "rambling",               then tries the             screen door but it's locked,                            then

yells out for appellant to                     open the door,             still hears rambling,

yanks       the screen door            open,    knocks on          the    door    nine       times,          then

finally hears gunshots.                      Wright says that afterwards he goes to

his mother's apartment,                     asks for the       phone,       calls Iron,                then fin

ally goes          back to      the    apartment to          kick the       door down             to    find
                                                                                                                          4$
Brown deceased             and appellant            running    out       the back       d
                                                                                            -fr^ass^
        Wright's          testimony,         seemingly,       incriminates          appellant                and

can only compel speculation.                         "Although a jury may accept or                            reject

any    or    all    evidence      adduced,          a jury may       not    reach       a verdict             based

on    speculation."          "A jury's         verdict       must    be    supported             by    evidence

providing          beyond    a reasonable            doubt    every       element       of       the    offense

of which       a defendant            is    convicted."       Timothy           Scott       v.    State,       946
S.W.2d 166;          1997 Tex.      App.       LEXIS    2684.

Intentional 1y _or_ knowinjgljy

        "Intent may be            inferred          from    acts,    words,       and       the       conduct of

the accused." Guevana . 152 S.W.3d at 50; Pa t_rick __y_._ St_a te , 906 S.W.2d
4B1,    4B7 (Tex.Crim.App.                  1995);    Dues v.       State,       634 S.W.2d 304,    305

(Tex.Crim.App. 1982).                      The- use of a firearm to cause death would

establish          that   the    perpetrator          acted    with       intent    to       cause       death.

In    the    instant case,            the    deficiency       in    the    State's          evidence          is

that i '. did notestablish                    that appellant was the person who used

the firearm to kill Brown.                      Coupled with the fact of there being

a window of time enabling Banks and his people to enter through
the back door and murder Brown unnoticed by Wright,                                          contrary to




                                                       Page 7 of 13
Banks, appellant was not arguing about missing drugs.                                                    Appellant

shows no animosity or any expressions of angsr, in fact, the record

shows the contrary.                       Wright--described appellant as someone who talk

ed his problems out.                       The State's evidence merely places appellant
at    the    scene       of    the       crime.        "Mere    presence             at   the    scene    or    in       the

vicinity of          a crime,             or    even flight from the scene,                        either standing

alone       or   combined,           is    insufficient             to    sustain         a conviction.             King       v.

State,       63B SW2d 903,                904 (Tex.Crim.App. 19B2).

Jordan       Price testimony

        The      testimony           of Jordan          Price       describing            a "bright"          skinned

male    running          across          the    freeway       cannot be          overlooked.             The    State

claims       that    Price          identified          appellant          as    the      person    who       ran    across

the freeway.              However,             when    going to          the    record,         Price    is    asked       to

identify appellant in trial                            and    Price's answer is                  "I don't know"..

When    Price       admits          to    painting          appellant          out    in a line-up it shows

that thephoto                 selected by             Price    is    marked with               the notation          "I'm

not sure."          (RR       Vol    4.    p .6B) .

Whether          Evidence       Presented             uas    Sufficient


        The      evidence           in    the    instant       case       contains         a    number    of    infer

ences       that    do    not       by    themselves          constitute             proof of guilt.                "A

jury may not reasonably infer an ultimate fact from meager circum

stantial evidence that simply raises                                     a number         of    inferences,          none

more probable than another."                            Lozano v. Lozano,                  52 S.W.3d 141, 142;

44 Tex.Sup. Ct .J . 499 (Tex.                         2001).

        When viewing the evidence as a whole in the                                             scope of the

record,          a rational trier of fact can only speculate about who did

the    "rambling"             and the          shooting in apartment 204.                         "If circumstan

tial ,euidence ..provides .no ,morB.,;thBn .§-< iuapicion , the jury is not


                                                              Page 8 of 13
                                                                                                                                                                   -6   134 S.W.2d 286,                                           2B7 (Tex.Crim.App . 1939);                                     <0

Wynn v. State,                   847 S.W.2d 357, 359 (Tex.App.- Houston[1st Dist]),

aff'd,          864 S.W.2d             539    ( Tex.Crim.App.                                1993);              Navarro        v.    Stat             81 0          4-0
SW2d 432,             435       (Tex.A pp.            -      San          Antonio                   1991          pet.ref'd)(citing
                                                                                                                                                                   fl'3
Moore          v.    Statte,          640 SWJ2d              300,             302          (Tex.Cri m. App.                   19B7) ) .             More
                                                                                                                                                                   ^^ 3
over,          mere       oopportunity             to        commit                   a    crime           does        not    tend        t   o establish          o £—

the       fact       of    the       accused's               commis
                                                             commission                         of        th   e crime.            Wilson v.                            ^ ^

[214 5W3d 586] State/ 147 Tex. Crim. 653, 184 S.W.2d 141, 143 (T
                                                                                                                                                                   e?l
Crim.App . 1944) .                                                                                                                                                 „     ,
                                                                                                                                                                   v £
           Finally,             as    the    Supreme                     Court             put           it,    criminal           substantial                     I    C
                                                                                                                                                                             rf
                                                                                                                                                               A
due process "protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constit-
                                                           constit-

ute       th   e crime          with       which            he       is       charged.                    Michelena           -Orono,           702     F 2d

               ; see       also       Gollihar,                  46       S.W.3d             at       245-46.             With       th e       evidence


in the instant case being legally insufficient,                                                                          the Fourteenthh

Amendment             guarantee             of due               process                   requires               that       the. Court rev e r s e

and   order           an       acquittal.

Point          of    Error       Number          Tuio


Did   the           Court       of    Appeals               err          by       denying                 the     ground       that           the    Court

erred by informing the jury about good conduct time^




                                                                         Page 9 of 13
Facts      In    The    Record

Please look at the                  (C R p.7 2- 7 3) and (RR Vol.4,            p.89).

This clearly shows that the State and Court of Appeals erred on

this     ground.

           Appellant          contends       the    trial    court    comments       amounted       to

supplemental            jury charge          and we       should    therefore review the

egregious harm standard of Almanza v. State , 686 S.W.2d 157 (Tex.

Crim.App.         1984).        In support,          he relies on Rogers v. State,                   38

S.W.3d 725         (Tex.App.- Texarkana 2001,                   pet.ref'd).           During the

punishment phase               in    Rogers,       the trial court did not provide a

jury instruction on the effect of a life sentence on                                       parole

eligibility; Ijd ,at 729; see Tex.Code Crim.Proc. art. 37.07 § 4(a).

Then,      during deliberations the trial court failed to provide a

full and complete instruction in response to the jury's question

on   the    same       matter.        Id.

           The    appellate         court     did    not    apply    the    Almanza       standard

because substantive responses                        to    jury questions during deliber

ations amount to               supplemental jury charges.                    Id.    (citing Daniell

v.   State,       848 S.W.2d 145,             147 n.2 (Tex.Crim.App. 1993).

           Unlike       Rogers      and     the    cases    cited    therein,       the    trial    court's

comments         in    the    present       case    occurred       during    jury    deliberations.

           This       ground    should       be    granted    for    relief.


Point      of    Error       Number    Three


Did the         trial court lack jurisdiction to                      hear the       instant case

a n.d render          a judgment because             the    case, was      not transferred to its

d o c k e t4*




                                                   Page 10 of 13
Summary Of Argument

Criminal District Court Number Seven had no                                    jurisdiction over this

case.          Its    judgment          is    void.

Argument

           The       Texas       Constitution         provides        that    a court      is       vested      with

jurisdiction over a criminal case by the presentment of an indict

ment      or    information.                Tex.Const.    art.V,       sec.12(b).          An       indictment

is presented when it has                        been duly acted on by the                  grand jury and

received by               the    trial       court.   Tex.Code        Crim.Proc.       art.12.06.               Statu

tory provisions                  also codify the necessary                   result,      implied by            Art.V

sec .12; above that the trial court lacks jurisdiction in the absence

of   proper presentment.                      Tex.Code Crim.Proc.             art.32/01         (requiring an

indictment to be dismissed if not presented to the                                         trial court by

date certain).                   Once the indictment is                presented jurisdiction is

exclusive            in    the       receiving    court    unless       it    is   transferred             to   another

court.         Id.    art. 4 .16.


           The only mechanism                   for   transferring           the   power       to    try a felony

is   by    an    order          of    transfer combined with             an    order      of    receiving.

Combined,            these       constitute       a   written     agreement         between          the    two

courts         involved.              The    transferring     court      issues      an    order formally

transferring jurisdiction over the                            case.          The   second court             accepts

rt~he7:case by' issuing a formal order receiving.                                  See    Tex.Govt.Code,

sec.24.003/


           The instant case was                   presented to- Criminal District Court

Number Three of                  Dallas County Texas.                 Jurisdiction was thus invest

ed   in    that court.                 The    instant case later appeared                      on   Criminal

Dis'trict Court; Number                      Seven where     it    remained through                 the entry




                                                      Page 11 of 13
of judgment.      However, there is nothing in the record showing that

jurisdiction was ever transferred by Criminal District Court Number

Three to    Criminal   District Court Number Seven.      Therefore,   it

appears that the Criminal District Court Number Three "retains"

jurisdiction, just as art .4 .16 states.          Appellant contends that

Criminal District Court Number       Seven never acquired     jurisdiction

in   this   matter.


        Lack of jurisdiction over a case renders a trial court's

judgment void. Ex parte Seidel, 39 S.W.3d 221 (Tex.Crim.App . 2001);
Hoang v. State, B72 SW2d 694 (Tex. Crim.App . 1993).          A defect which

renders a sentence void may be raised for the first time on appeal.

Heath v. State, B17 5W2d 335 (Tex.Crim.App . 1991).

        The right to be tried in a court that has properly acquired

jurisdiction over a case is absolute. See Marin v. State, 851 S.W.2d
275 (Tex.Crim.App. 1993).       Such a right to cannot be waived or

forfeited, even with consent. Id_.          Implementation is not optional,
it is always required. _Id_. at 279.         Error in this regard is not
subject to further analysis.        Thus, a defendant may complain about

this violation of an absolute right on appeal without having raised

the question in the trial court.          Id . at 2B0.

        Appellant now complains that Criminal District Court Number

Seven never acquired jurisdiction over the instant case, but he

acknowledges that authority is against his position. See e.g.,

Mills V. 5tate, 742 SW2d B32, B35 (Tex.App.- Dallas 1987); Garcia
v. State, 901 S.W.2d 731, 732-33 (Tex.App.-Houston[14th Dist.] 1995).
These cases all hold that the present issue must be raised by the

trial counsel or it is waived.         However,    they simply cite to their




                                 Page 12 of 13
antecedents without any constitutional or statutory authority for

the proposition that a jurisdictional defect can be cured by

procedural default.



                                       PRAYER


      Petitioner      PRAYS    for   relief   deem    just.




                                     DECLARATION


      "I, Vincent Pasco, TDCJ # |4l-C>7J%                      , presently incarcer
      ated in the TDCJ-CID at the             Connally Unit in Karnes County
      Texas, declare under penalty of perjury that the facts stated
      in this PDR are true and correct and that I placed this docu
      ment in the prison mailbox on this date."
            "Executed on this the ol3CcA day of November 2015."


                                                          Vincent   Pasco,   prose



                                 CERTIFICATE     OF   SERVICE


      I certify that on this the AFFIRM; and Opinion Filed October 26, 2015.




                                              In The

                               GLauvt of Appeals
                        Mitty Btstrtct of (toaa at Dallas
                                      No. 05-14-00413-CR


                                 VINCENT PASCO, Appellant
                                                V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                              Trial Court Cause No. F-1259001-Y


                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                   Opinion by Justice Schenck
       Vincent Pasco appeals his conviction and life sentence for murder. In three issues,

appellant argues the evidence is insufficient to prove he was the person who committed the

offense, he was denied due process by an instruction in the punishment charge about good-time

credit and parole, and the trial court lacked jurisdiction. We affirm his conviction. Because all

issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                          Background


       Appellant (known as "Grinch") became acquainted with the victim, Derrick Brown, in

connection with the sale of drugs at an apartment located in southern Dallas. On July 26, 2012,

Brown was at the apartment with appellant, a man known as "Banks," Shannon Wright, and

Chadrick Kennedy. Appellant, Wright and Brown stayed overnight; Banks and Kennedy did not.

The next day, it was business as usual at the apartment. Customers arrived, and appellant,
Wright, and Brown sold them drugs. At some point appellant left to serve a customer. He left

behind a pack of drugs, and Brown took it. Brown left the apartment for a short period of time,

taking appellant's drugs with him. When Brown returned to the apartment, appellant and Wright

were there. Banks appeared shortly thereafter with more drugs. Banks argued with Wright

about the missing drugs, and then he left.

       Wright's mother, who lived in the same complex in which the apartment was located,

came by to get some money from her son. At that time, only appellant, Wright, and Brown were

in the apartment. Wright stepped outside to talk to his mother. He gave her some money, and

she returned to her residence in the complex. While Wright stayed outside to smoke a cigarette,

he heard two gunshots. He tried to get into the apartment, but the door was locked. He looked

through the blinds and saw blood on the walls. Wright went to his mother's residence and told

her he thought Grinch had just shot Brown. Wright returned to the apartment and kicked in the

door. He found Brown on the couch, bleeding from ear to ear. He saw appellant running out of

the back door. Wright called out to appellant, but he did not stop.

                                             Discussion


Identity of the Murderer


        In his first issue, appellant challenges the legal sufficiency of the evidence to prove he

was the gunman who shot Brown.

        Legal Sufficiency of the Evidence

        When conducting a legal-sufficiency review, a court must ask whether "any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt."

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979). In so doing, we assess the evidence "in the

light most favorable to the prosecution."         Id.     This same standard applies equally to
circumstantial and direct evidence.     Burden v. State, 55 S.W.3d 608, 613 (Tex. Crim. App.


                                                -2-
2001). The jury is the exclusive judge of the credibility of the witnesses and the weight to be

given to their testimony. See Bonham v. State, 680 S.W.2d 815, 819 (Tex. Crim. App. 1984).

The jury is free to accept or reject all or any part of a witness's testimony. See id; Dumas v.

State, 812 S.W.2d 611, 615 (Tex. App.—Dallas 1991, pet. refd). This Court is only to ensure

that the jury reached a rational conclusion, not to re-evaluate the weight and credibility of the

evidence. See Muniz v. State, 851 S.W.2d 238, 246 (Tex. Crim. App. 1993). Because appellant

challenges the sufficiency of the evidence to prove identity, we examine the evidence in the light

most favorable to the verdict and determine whether any rational trier of fact could have found

beyond a reasonable doubt that he was in fact the person who shot the victim. See Cardenas v.

State, 971 S.W.2d 645, 648-49 (Tex. App.—Dallas 1998, pet. refd). Viewed through this lens,

we find ample evidence to support a reasonable juror's conclusion that appellant was the person

who shot Brown.


         Wright, who was present at the apartment on the day of the shooting, testified that the

only people at the apartment at the time Brown was killed were Wright, Brown, and appellant.

Wright knew appellant as Grinch. Wright stepped outside the apartment before Brown was shot.

Wright heard two gunshots. He kicked in the door and found Brown on the couch bleeding from

ear to ear. Wright saw appellant running out of the back door. He called out to him, but

appellant did not stop or respond. Wright told the jury that he believed appellant shot and killed

Brown.


         Wright's mother also testified she heard the gunshots and saw appellant fleeing from the

back of the apartment while holding a phone up to his ear. Wright's mother identified appellant

in open court as that person and testified she knew him as Grinch.

         Jordan Price testified that he was at a family gathering at the same apartment complex

when the offense occurred. He heard the gunshots and saw a man with "bright" skin coming out

                                               -3-
from the back of the complex through the parking lot. He testified the man had a gun tucked into

the back of his pants. Price described the man as having long hair and wearing a peach colored

shirt and baggy blue jeans. The man ran in front of Price and then across the freeway as he fled

the scene. Price identified appellant as the man he saw fleeing from the apartment complex in a

photo lineup.

       Kennedy testified that he was not at the apartment on the day Brown was murdered. Cell

phone records associated with Kennedy's cell phone number were introduced into evidence and

showed that his phone made a call from a location in Irving, Texas, at the time of the offense.

The evidence further established that neither Banks nor Kennedy physically resemble appellant.

       Zina Shaw testified that she started dating appellant in March or April of 2012. Shaw

stated appellant called her after Brown was murdered and talked to her about the offense. This

led her to ask him why he did this and he replied, "It was me or him." "They tried to hoe me."

Then Shaw asked appellant, "Was that you running across the freeway?" He said, "Yes."

       In summary, three witnesses identified appellant and testified that they saw him flee from

the scene of the crime shortly after hearing the gunshots. One witness saw a gun in appellant's

waistband as appellant ran past him. Wright established a motive for the shooting, that being

retribution for the theft of drugs, and established appellant and Brown were the only people in

the apartment at the time of the shooting. Appellant told a girlfriend he shot Brown. From this

evidence, the jury could have found, beyond a reasonable doubt, that appellant was the gunman

who shot Brown. We overrule appellant's first issue.

Instruction Concerning Good Conduct Time


       In his second issue, appellant argues because he was ineligible for good conduct time, the

trial court erred by including a jury instruction about good conduct time.

       The complained of instruction tracks the language in article 37.07, section 4(a) of the

                                               -A-
code of criminal procedure. This instruction is mandated by the code of criminal procedure. See

Campbell v. State, No. 05-14-00563-CR, 2015 WL 4550678, at * 1-2 (Tex. App.—Dallas July

28, 2015, no pet), (citing Tex. Code Crim. Proc. Ann. art. 37.07, § 4(a) (West Supp. 2014)).

The article sets out the exact language the trial courts are required to include. Id. As described

by the court of criminal appeals, the statutory parole charge instructs a jury in general terms

about the existence and possible grant of parole. Luquis v. State, 72 S.W.3d 355, 360 (Tex.

Crim. App. 2002). The instruction also refers to the concept of "good conduct time" and states

that a person sentenced to prison might earn some reduction in his period of incarceration

through the discretionary award of good-conduct time. Id. The instruction also warns the jury

that it cannot accurately predict how the concepts of good-conduct time and parole might be

applied to any particular person and thus it may not consider how those concepts might apply to

the defendant. Id. The overall purpose of the instruction is to generally inform jurors of good

conduct time and parole, but prohibit them from using the notions of these concepts in assessing

the appropriate punishment. Id.

       Appellant maintains that because he is not eligible for good-conduct time, the parole

charge was unconstitutional as applied to him. See Tex. Gov't Code Ann. § 508.149(a)(5)

(West Supp. 2014). In Luquis, the court of criminal appeals rejected the argument appellant

makes. Luquis, 72 S.W.3d at 365. In Luquis, and in this case, the jury was instructed not to

consider how good-conduct time or the parole law may be applied to the defendant. We assume

the jury followed these instructions, and we will not find constitutional error unless we conclude

that a reasonablejury probably was actually confused by this charge. See id. at 366-67.

       Appellant did not object to the court's charge on punishment and thus bears the burden to

show that any error resulted in egregious harm such that he did not receive a fair and impartial

trial. See Jiminez v. State, 32 S.W.3d 233, 235 (Tex. Crim. App. 2000); Atkinson v. State, 107


                                               -5-
S.W.3d 856, 859-60 (Tex. App.—Dallas 2003, no pet.). Appellant claims there is a reasonable

probability the parole charge mislead the jury. He does not elaborate on how or why the jury

was misled. As in Luquis, nothing in the record suggests the jurors discussed, considered, or

tried to apply what they were told about good-conduct time and parole. See id. at 367. For

example, the jury did not send out any notes on the subject and the prosecution did not mention

parole or good-conduct time during closing arguments.         Appellant has not demonstrated a

reasonable likelihood that the jury was in fact misled by the instruction or that it assessed a

higher punishment based on any misconstruction of the parole law charge. See id. at 368. Under

these circumstances, the parole instruction did not violate appellant's right to due process, and

we cannot conclude that appellant suffered egregious harm. See id.; Atkinson, 107 S.W.3d at

860. We overrule appellant's second issue.

Trial Court's Jurisdiction


       In his third issue, appellant argues Criminal District Court Number 7 lacked jurisdiction

over his case because the case was not transferred to its docket. More particularly, he claims that

the indictment was presented to Criminal District Court Number 3 and invested that court with

jurisdiction over the case. Based on the absence of a transfer order from Criminal District Court

Number 3 to Criminal District Court Number 7, appellant contends Criminal District Court

Number 7 never acquired jurisdiction.

       The failure to file a written transfer order is a procedural error, not a jurisdictional one.

Lamasurier v. State, 91 S.W.3d 897, 899 (Tex. App.—Fort Worth 2002, pet. refd).                This

procedural error does not render the actions of the later court void, but merely makes them

subject to a timely plea identifying the issue. Garcia v. State, 901 S.W.2d 731, 732-33 (Tex.

Crim. App. 1995). As a result, a defendant who does not file a timely plea forfeits any complaint



                                               -6-
about the lack of a written transfer order. Mills v. State, 742 S.W.2d 831, 835 (Tex. App.—

Dallas 1987, no pet.).

       In this case, appellant never filed a plea concerning the lack of a transfer order to the

Criminal District Court Number 7 nor in any other way challenged the competence of that court

over the indictment. In fact, he entered a plea of not guilty to the indictment in that court, and he

was tried, convicted, and sentenced in that court. By failing to raise the issue in the district court

and entering a plea and participating through counsel at trial, appellant forfeited his complaint

about the lack of a transfer order. Accordingly, appellant's third issue as to the trial court's

jurisdiction is without merit and is overruled.

                                           Conclusion


        Having resolved all of appellant's issues against him, we affirm the trial court's

judgment.



                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE




Do Not Publish
Tex. R. App. P. 47


140413F.U05
                                 (ftnixrt nf Appeals
                       ififftfj Btstrict nf (teas at Ballas
                                      JUDGMENT


VINCENT PASCO, Appellant                           On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-14-00413-CR        V.                       Trial Court Cause No. F-1259001-Y.
                                                   Opinion delivered by Justice Schenck.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Brown
                                                   participating.

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of October, 2015.




                                             -8-